Citation Nr: 0019864	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to recognition of TM as the surviving child of 
the veteran for the purpose of payment of an increased rate 
of improved pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The record indicates that the veteran served on active duty 
from December 1956 to July 1976.  He died in October 1985, 
and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The record indicates that the appellant requested a hearing 
with respect to her appeal, but that this request was 
withdrawn in June 1999.


FINDINGS OF FACT

The appellant's adopted child, TM, was adopted more than two 
years following the veteran's death, and the evidence does 
not show that the veteran initiated adoption proceedings for 
TM prior to his death.


CONCLUSION OF LAW

The criteria for entitlement to recognition of TM as the 
surviving child of the veteran for the purpose of payment of 
an increased rate of improved pension are not met.  38 
U.S.C.A. §§ 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.57 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The record shows that the veteran died in 
October 1985, and that the appellant is his surviving spouse.

In December 1996, the appellant was awarded VA death pension 
benefits.  Her amount of pension benefits was that of a 
surviving spouse with no dependents.  The RO informed the 
appellant that in order to receive benefits for TM she needed 
to submit a copy of his birth certificate.

In November 1997, the appellant submitted copies of TM's 
adoption papers, which show that he was born in September 
1983, and that he was formally adopted by the appellant in 
February 1995.  

In January 1998, the RO informed the appellant that she was 
ineligible for additional allowance for dependents as TM was 
not entitled to recognition as the surviving child of the 
veteran.  The appellant appealed this determination to the 
Board.

In support of her appeal, the appellant subsequently 
submitted a copy of a Civil Action Order which shows that she 
and the veteran were granted temporary custody of TM in May 
1984.  The appellant also submitted a copy of TM's birth 
certificate, which confirms that he was born in September 
1983.


Legal Criteria.  Where the criteria for entitlement have been 
met, improved pension may be paid at the specified rate to 
the surviving spouse of the veteran, and an increased rate 
may be paid to the surviving spouse by reason of dependents 
where the surviving spouse has custody of a child or children 
of the deceased veteran.  38 U.S.C.A. § 1541; 38 C.F.R. § 
3.23. 

The term "child" of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
(i) Who is under the age of 18 years; or (ii) Who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) Who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
C.F.R. § 3.57(a). 

Except as provided in 38 C.F.R. § 3.57(e), "adopted child" 
means a child adopted pursuant to a final decree of adoption, 
a child adopted pursuant to an unrescinded interlocutory 
decree of adoption while remaining in the custody of the 
adopting parent (or parents) during the interlocutory period, 
and a child who has been placed for adoption under an 
agreement entered into by the adopting parent (or parents) 
with any agency authorized under law to so act, unless and 
until such agreement is terminated, while the child remains 
in the custody of the adopting parent (or parents) during the 
period of placement for adoption under such agreement.  The 
term includes, as of the date of death of a veteran, such a 
child who: (1) Was living in the veteran's household at the 
time of the veteran's death, and (2) Was adopted by the 
veteran's spouse under a decree issued within two years after 
August 25, 1959, or the veteran's death whichever is later, 
and (3) Was not receiving from an individual other than the 
veteran or the veteran's spouse, or from a welfare 
organization which furnishes services or assistance for 
children, recurring contributions of sufficient size to 
constitute the major portion of the child's support.  38 
C.F.R. § 3.57(c).

The provisions of 38 C.F.R. § 3.57(e) pertains to children 
adopted under foreign law, and is not applicable in the 
instant case.


Analysis.  As a preliminary matter, the Board notes that the 
requirement that the claimant submit a well-grounded claim 
under 38 U.S.C.A. § 5107(a) does not apply in the instant 
case.  The concept of well groundedness applies to the 
character of the evidence presented by a claimant.  In the 
instant case, TM either meets the basic eligibility 
requirements for recognition as the surviving child of a 
deceased veteran under the pertinent law and regulations, or 
he does not.  In this case there is no dispute as to the 
evidence, but only to the law and its meaning.  Accordingly, 
the Board concludes that the concept of well grounded is not 
applicable.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board acknowledges that the May 1984 Civil Action Order 
shows that TM was a member of the veteran's household at the 
time of the veteran's death.  However, the evidence shows 
that he was formally adopted by the appellant in February 
1995, more than nine (9) years after the veteran's death.  In 
short, TM was adopted more than two years following the 
veteran's death, and the evidence does not show that the 
veteran initiated adoption proceedings for TM prior to his 
death. 

Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for an increased rate of 
improved pension on the basis of having custody of a 
dependent child of the deceased veteran.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  Therefore, her claim must be denied as a 
matter of law.  Sabonis, supra (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

As the law and not the evidence is dispositive of the instant 
case, the benefit of the doubt doctrine is inapplicable.


ORDER

Entitlement to recognition of TM as the surviving child of 
the veteran for the purpose of payment of an increased rate 
of improved pension is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

